      Case 1:20-cv-00029-KRS-JHR Document 79 Filed 02/23/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

RUEBEN OLVEDA, et al.

              Plaintiff,

v.                                                         Civ. Case No. 20-29 KRS/JHR

CIBOLA COUNTY BOARD OF
COMMISSIONERS,
SHERIFF TONY MACE and UNDERSHERIFF
MICHAEL MUNK,

              Defendants.

       ORDER APPROVING SETTLEMENT INVOLVING MINOR CHILDREN

       THIS MATTER comes before the Court on the parties’ Joint Motion to Approve

Settlement Involving Minor Children and Discharge Guardian Ad Litem, filed on February 16,

2021. (Doc. 77). The Court appointed a guardian ad litem (“GAL”) for the minor children,

(Doc. 70), and thoroughly reviewed the GAL’s report, (Doc. 76). The Court conducted a

fairness hearing on February 22, 2021.

       At the hearing on February 22, 2021, conducted by telephone, Adam C. Flores appeared

on behalf of the Plaintiffs. Joleen Romero appeared by telephone on behalf of her minor child,

A.R. Michael Escamilla appeared by telephone on behalf of his minor children, I.C. and A.C.

Rueben Olveda appeared by telephone on behalf of his minor child, M.O. Jonlyn Martinez

appeared on behalf of the Defendants Cibola County Board Of Commissioners, Sheriff Tony

Mace and Undersheriff Michael Munk. Holly Harvey appeared as the court-appointed GAL for

the minor children. The Court received testimony from the GAL, Joleen Romero, Michael

Escamilla, and Rueben Olveda. After considering the evidence and arguments presented at the

hearing and the parties Motion, the GAL report, and the basic terms of the proposed settlement,
       Case 1:20-cv-00029-KRS-JHR Document 79 Filed 02/23/21 Page 2 of 3




the Court finds that the proposed settlement satisfies the four factors set forth in Jones v. Nuclear

Pharmacy, Inc., 741 F.2d 322, 324 (10th Cir. 1984), which the court considers when deciding

whether to approve a settlement. These factors are: “(1) whether the proposed settlement was

fairly and honestly negotiated; (2) whether serious questions of law and fact exist, placing the

ultimate outcome of the litigation in doubt; (3) whether the value of an immediate recovery

outweighs the mere possibility of future relief after protracted and expensive litigation; . . . (4)

the judgment of the parties that the settlement is fair and reasonable.” Id. The Court also finds

that the settlement is in the best interests of the minor children. Garrick v. Weaver, 888 F.2d

687, 693 (10th Cir. 1989).

       THE COURT HEREBY FINDS that the settlement of the claims involving the minor

children in this matter has been voluntarily agreed to and is fair and reasonable under the

circumstances.

       IT IS THEREFORE ORDERED that the settlement of the minor Plaintiffs’ claims

against Defendants Cibola County Board Of Commissioners, Sheriff Tony Mace and

Undersheriff Michael Munk, are hereby approved by the Court and shall be and forever are

binding upon the parties.

       IT IS FURTHER ORDERED that counsel for the Plaintiffs, Adam C. Flores, has the

authority to open a restricted custodial savings accounts for the benefit of I.C. and A.C. No

withdrawals shall be made from either child’s account prior to the child reaching the age of

eighteen.

       IT IS FURTHER ORDERED that the Guardian ad Litem has completed her duties and

she is hereby discharged from any further duties or acts in this matter. The parties will split the

cost of the Guardian ad Litem fifty-fifty.



                                                   2
      Case 1:20-cv-00029-KRS-JHR Document 79 Filed 02/23/21 Page 3 of 3




       IT IS FURTHER ORDERED that the parties shall complete and submit to the Court the

remainder of the closing documents in this matter by March 24, 2021.


       IT IS SO ORDERED.


                                                  __________________________________
                                                  KEVIN R. SWEAZEA
                                                  UNITED STAGES MAGISTRATE JUDGE



Approved and agreed to:


KENNEDY, KENNEDY AND IVES

Approved via electronic mail February 22, 2021
ADAM C. FLORES
Attorneys for Plaintiffs
1000 2nd Street NW
Albuquerque, NM 87102
(505) 244-1400

LAW OFFICE OF JONLYN M. MARTINEZ, LLC

Approved and submitted electronically
JONLYN M. MARTINEZ
Attorneys for Defendants
P.O. Box 1805
Albuquerque, NM 87103-1805
(505) 247-9488

Approved:

Approved via electronic mail February 22, 2021
HOLLY R. HARVEY
Guardian Ad Litem




                                              3
